DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 5/5/2021 is acknowledged.

Claims 30, 31, 33, 36, 38 and 41-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/5/21.
Claims 1-6, 10, 13, 19, 21 and 26 are examined on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, 13, 19, 21 and 26 are rejected under 35 U.S.C. 102a1 as being anticipated by Mayall and Alexander (US PGPub 2011/0123564).

an effective amount of at least 10^11 viral particles (vp) of replication deficient adenovirus vector that contains and expresses influenza virus hemagglutinin antigen (HA) codon optimized for the human subject, wherein the effective amount induces a combined mucosal, humoral and T cell immune response; and, a pharmaceutically acceptable diluent or carrier.
The mucosal immune response is determined by anti-hemagglutinin (HA) IgA ELISA, the humoral immune response is determined by hemagglutination inhibition assay (HAI) titer and/or the presence of neutralizing antibody as determined using a microneutralization assay, optionally as measured using one or more of the geometric mean titer (GMT), geometric mean ratio (GMR), seroconversion rate (SCR), seropositivity rate (SPR); and/or, the T cell immune response is determined by using y-interferon ELISpot.
The combined mucosal, humoral, and T cell immune response is protective.
The formulation is configured to provide seroprotection to the human subject as determined by the subject having an HAI antibody titer >40 for at least 12 months against the influenza vims.

A pharmaceutical formulation suitable for a single dose intranasal administration to a human subject, comprising:
an effective amount of at least 10^9 viral particles (vp) of replication deficient adenovirus vector that contains and expresses influenza virus hemagglutinin antigen (HA) codon
	optimized for the human subject, wherein the effective amount induces a combined mucosal and humoral protective immune response configured to provide seroprotection to the 
The effective amount is at least 10^10 viral particles (vp), or wherein the effective amount is at least 10^11 viral particles (vp) and further induces a T cell response.
The HA antigen is from an Influenza A virus, Influenza A virus subtype H1N1, or Influenza A virus subtype H3N2.
The formulation is frozen or wherein the formulation is stable at ambient temperature for at up to about three months.
The formulation is within a container selected from the group consisting of a glass vial, nasal sprayer, droplet dispenser, aerosolizer, and atomizer.
A container has contained the formulation for up to about three months at ambient temperature. The container is a single-use container or comprises multiple doses; and/or is configured for intranasal administration of the formulation.

**The claimed invention’s properties in vivo and stability are interpreted to be properties identified by applicants.  As discussed in MPEP 2112, recognizing a new property of an old product does not render the product patentable.  It is further discussed that an inherent feature need not be recognized at the time of the invention.  Therefore, if the prior art teaches a composition comprising a replication deficient adenovirus that encodes a codon optimized nucleic acid sequence for an influenza HA antigen (codon optimized for human subject) with the adenovirus particles at at least 10^11 viral particles and combined with a pharmaceutically acceptable carrier or diluent, the instant invention would be anticipated.


Mayall and Alexander teach the generation of recombinant, replication deficient adenoviruses that encode for influenza HA proteins (heterologous sequences relative to the adenovirus). [see Example 1]  These sequences can be codon optimized for expression human cells. [see paragraph 107]  Mayall and Alexander teach a dose of about 10^11 particles can be used during administration as a prophylactic vaccine or therapeutic regimen. [see paragraph 143]  The adenoviruses of Mayall and Alexander can also be combined with a pharmaceutically acceptable carrier or stabilizer. [see paragraph 137]  It is further taught that the adenoviruses can be formulated for delivery to the nasal passage by being packaged in a container suitable for “rapid inhalation”. [see paragraph 138]  Therefore, Mayall and Alexander anticipate the instant invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648